Order entered March 4, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00306-CV

  REAGAN FLOREY AND NEILA FLOREY, INDIVIDUALLY AND AS
   TRUSTEES FOR THE MERCEDES 2004 TRUST # 6438, Appellants

                                      V.

  U.S. BANK NATIONAL ASSOCIATION, TRUSTEE FOR THE RMAC
  TRUST, SERIES 2016-CCT AND NATIONSTAR MORTGAGE, L.L.C.,
                           Appellee

             On Appeal from the 162nd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-19-05797

                                   ORDER

     I voluntarily recuse myself from hearing any matter in the above appeal.


                                           /s/   KEN MOLBERG
                                                 JUSTICE